Exhibit 10.1

Appendix 1

THE MEN’S WEARHOUSE, INC.

2004 LONG-TERM INCENTIVE PLAN

SUBPLAN FOR UK EMPLOYEES

WITNESSETH:

WHEREAS, The Men’s Wearhouse, Inc. (the “Company”) maintains the plan known as
“The Men’s Wearhouse, Inc. 2004 Long-Term Incentive Plan” (the “Plan”); and

WHEREAS, the Company retained the right in Section 14.16 of the Plan to
establish subplans under the Plan from time to time; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
approved resolutions on the date hereof to adopt this Subplan for UK Employees;

NOW, THEREFORE, the Company hereby adopts this subplan which shall be attached
to the Plan as Appendix 1:

1.1 Establishment of Subplan. The Company has previously established the
incentive compensation plan known as “The Men’s Wearhouse, Inc. 2004 Long-Term
Incentive Plan” which provides in Section 14.16 thereof that in order to comply
with the laws in other countries in which the TMW Group operates or has
Employees, the Committee, in its sole discretion, shall have the power and
authority to establish subplans to the extent such actions may be necessary or
advisable. Therefore, the Company hereby establishes this subplan to be referred
to as “The Men’s Wearhouse, Inc. 2004 Long-Term Incentive Plan Subplan for UK
Employees” (this “Subplan”).

1.2. Terms of Subplan. The terms and conditions of this Subplan shall be
identical to the terms and conditions of the Plan, which are, except as set
forth in this Section 1.2 and in Section 1.3 below, hereby expressly
incorporated herein and, as necessary, all references to the Plan shall be
deemed to include this Subplan; provided, however, that non-employee directors
of the Company and its Affiliates (“Non-Employee Directors”) shall not be
eligible to receive awards under this Subplan and all references to such
Non-Employee Directors and any provisions under the Plan which apply to awards
to Non-Employee Directors (however defined under the Plan) shall not be made a
part of this Subplan. All defined terms used in this Subplan and not otherwise
defined herein shall have the meanings assigned to such terms in the Plan.

1.3 Eligibility for Subplan. The persons who are eligible to receive Awards
under this Subplan are those key Employees of the Company’s Affiliates that are
located or operating in the United Kingdom.

Approved by the Compensation Committee

of the Board of Directors of The Men’s Wearhouse, Inc.

On March 27, 2012